UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6097



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARK EDWARDS, JR.,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James P. Jones, Chief District
Judge. (CR-00-87-JPJ; CA-03-205-7-JPJ)


Submitted:   May 19, 2005                   Decided:   May 25, 2005


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark Edwards, Jr., Appellant Pro Se. Steven Randall Ramseyer,
OFFICE OF THE UNITED STATES ATTORNEY, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Mark Edwards, Jr., seeks to appeal the district court’s

order denying his Fed. R. Civ. P. 59(e) motion for reconsideration

of his 28 U.S.C. § 2255 (2000) motion.          The order is not appealable

unless   a   circuit     justice   or   judge    issues   a    certificate   of

appealability.     28 U.S.C. § 2253(c)(1) (2000).             A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).           We have independently

reviewed the record and conclude that Edwards has not made the

requisite     showing.      Accordingly,    we    deny    a    certificate   of

appealability and dismiss the appeal.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                     DISMISSED